Citation Nr: 0930048	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The Veteran appeared and testified before the undersigned 
Acting Veterans Law Judge in July 2007.  A transcript is of 
record.

In November 2007, the Board issued a decision reopening 
service connection for multiple joint pain based on the 
submission of new and material evidence.  This matter was 
remanded by the Board for a VA examination and further 
evidentiary and procedural development.


FINDINGS OF FACT

1.  The Veteran did not serve in the Persian Gulf.

2.  The Veteran is currently service connected for residuals 
of a minor left shoulder injury and for carpal tunnel 
syndrome of the left wrist.

3.  The Veteran experienced a lumbar strain, and low back and 
leg pain in service, but did not have a leg injury, and did 
not experience chronic symptoms of a low back and leg 
disorder during service.

4.  Degenerative joint disease of the right shoulder, right 
elbow, right knee, right ankle, left knee, and left ankle did 
not manifest to a compensable degree within a year after 
service separation.

5.  Multiple joint pain symptomatology was not continuous 
after service separation.

6.  The Veteran's currently diagnosed fibromyalgia and 
degenerative joint disease is not related by competent 
medical evident to any incident during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability manifesting as multiple joint pain have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 
38 C.F.R. § 3.159.  As provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA has a duty to notify a Veteran and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in June 2003 and 
December 2007.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence she 
was expected to provide.  Additionally, March 2006 and 
December 2007 letters informed the Veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted and complies with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The available 
service treatment records, VA medical records, hearing 
testimony, and lay statements are associated with the claims 
file.  The Veteran was afforded a VA examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for [VA] to make a decision on 
the claim").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim.  As such, all relevant evidence 
necessary to decide the Veteran's appeal has been obtained 
and the case is ready for appellate review.

Service Connection Laws and Regulations

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this case, there is no probative 
evidence establishing a nexus between military service and 
the Veteran developing fibromyalgia with multiple joint pain 
or degenerative joint disease, nor is there any competent 
evidence indicating a diagnosis of fibromyalgia with multiple 
joint pain or degenerative joint disease within one year of 
the Veteran's separation from active duty. 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494 (1992).  None of the medical evidence of 
record relates the Veteran's claim of a fibromyalgia with 
multiple joint pain or degenerative joint disease to any 
event or incident during active military duty. 

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence; therefore, the 
Veteran prevails in her claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond  v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
Veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317. 

Service Connection for Multiple Joint Pain

The Veteran seeks service connection for multiple joint pain.  
The Veteran contends that her fibromyalgia with multiple 
joint pain and degenerative joint disease is related to 
exposure to hazardous chemicals in service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal will be denied.  

After a review of the evidence, the Board finds that the 
Veteran did not serve in the Persian Gulf.  The Veteran 
testified at the  July 2007 Board personal hearing that she 
was not deployed to the Persian Gulf, that she remained 
stationed in Georgia, therefore, the Veteran does not have 
the requisite service and is not entitled to presumptive 
service connection under 38 C.F.R. § 3.317(a)(1). 

The Board notes that the Veteran is service connected for 
residuals of a minor left shoulder injury and for carpal 
tunnel syndrome of the left wrist; therefore, such joint 
symptomatology of the left shoulder and left wrist may not be 
considered in determining whether service connection is 
warranted for multiple joint pain.  See 38 C.F.R. § 4.14 
(both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

The Board also finds that, although the Veteran experienced 
low back and leg pain in service, the Veteran did not have a 
leg injury during service, experienced low back strain, and 
did not experience chronic symptoms of a low back and leg 
disorder during service.  In this case, the Veteran's service 
treatment records indicate the Veteran was seen for 
complaints of pain in her knees, back, legs, feet, and 
shoulders.  In October 1989 during service, the Veteran was 
diagnosed with a left shoulder dislocation due to a pugil 
stick training exercise.  Service treatment records note in 
October 1990, a treating physician diagnosed the Veteran as 
having "probable" serum sickness or an "idiopathic 
response" to medication administered for a skin condition.  
She had been seen by a doctor 10 days prior and placed on a 
steroid regimen.  A subsequent October 1990 service treatment 
record indicated the Veteran was previously seen for serum 
sickness versus connective tissue disease (CTD) and the 
examiner opined this was an idiopathic episode of serum 
sickness.   

During service in February 1992, the Veteran was noted to 
have low back and leg pain associated with a lumbar strain 
from a motor vehicle accident.  In the Veteran's service 
separation examination, the Veteran self-reported that she 
experienced swollen or painful joints.  The Veteran's service 
separation examination is negative for any diagnosis of 
multiple joint disorders.  (See October 1992 separation 
examination).  

The weight of the evidence demonstrates no diagnosis of a 
multiple joint disorder or disease, other than as noted 
above, and no diagnosis of fibromyalgia or degenerative joint 
disease during service.  The Veteran's service treatment 
records do indicate an episode of multiple joint pain in 
October 1990 that a treating physician determined was an 
idiopathic episode of serum sickness.  The Veteran's service 
separation examination is negative for any diagnosis or 
findings of multiple joint disorders or disability, to 
include fibromyalgia and degenerative joint disease.

The Board finds that degenerative joint disease of the right 
shoulder, right elbow, right knee, right ankle, left knee, 
and left ankle did not manifest to a compensable degree 
within a year after service separation.  For these reasons, 
the presumptive service connection provisions for arthritis 
are not applicable.  38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight evidence of record does not 
establish a continuity of symptomatology of joint pain since 
service discharge.  While the Veteran complained of joint 
pain in a November 1992 VA examination, the only non-service-
connected joints to which the pain specifically pertained 
were the knees.  Subsequently, the first notation of 
complaints of joint pain associated with the record is a 
September 1999 VA medical record which indicates a complaint 
of joint pain several years after the Veteran's separation 
from service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

At the post-service VA examination in November 1992, the 
Veteran reported an injury to her left shoulder, a sprain of 
her right ankle, and bilateral shin splints, all during basic 
training.  She also reported being diagnosed in 1990 with 
serum sickness with diffuse arthralgias as well as blister 
formation.  She stated she was unaware of any rheumatological 
workup for her arthralgias.  She reported her symptoms 
consisted mainly of occasional bilateral knee pain and 
stiffness, and no other joints were involved.  The Veteran 
was diagnosed with a history of a left shoulder dislocation, 
knee pain of uncertain etiology, a history of shin splints, 
serum sickness, a right ankle sprain with no residuals, and 
arthralgias of uncertain etiology.  The VA examiner noted he 
would obtain rheumatoid factor and anti-nuclear antibodies 
(ANA), which were subsequently negative.

A September 1999 VA medical record indicated the Veteran 
requested testing for joint pain.  In a November 1999 VA 
medical record, the Veteran reported pain in her joints, 
specifically, the left shoulder, back, arms, fingers, knees 
and ankles.  The Veteran reported she saw a physician one 
year ago with a negative workup and did not follow up due to 
pregnancy. 

In January 2000, the Veteran underwent a VA history and 
physical.  She complained of diffuse joint aches and pains 
and fatigue.  The examiner noted the comprehensive arthritis 
workup was negative.  The examiner reported the Veteran had 
no peripheral edema and normal musculo-skeletal range of 
motion.  The examiner diagnosed the Veteran with non-specific 
arthralgias, likely stress-induced.

In a July 2000 VA treatment record, the Veteran reported a 
diagnosis of fibromyalgia.  In a June 2003 VA treatment 
record, the examiner noted the Veteran was diagnosed with 
fibromyalgia by Rheumatology.  In April 2004, the Veteran 
underwent a VA rheumatology examination and reported multiple 
joint pain.  The VA examiner opined the Veteran could have 
palindromic rheumatism; she could also have fibromyalgia, 
primary versus secondary to depression; and recurrent skin 
pustules, etiology unknown.

At the July 2007 Travel Board hearing, the Veteran testified 
that she had sought medical treatment following her discharge 
from service in 1994, and further testified that her symptoms 
of multiple joint pain had continued since service.  For 
reasons stated elsewhere, the Board finds that the Veteran's 
testimony of continuous post-service symptoms is outweighed 
by the other evidence of record. 

In September 2007, the Veteran underwent a VA rheumatology 
follow-up, where she reported intermittent left shoulder 
pain.  The Veteran further complained of pain all over her 
body, which she stated was better if she worked in the office 
and avoided physical work.  The VA examiner noted the 
Veteran's left rotator cuff tendonitis was fairly well 
controlled; the fibromyalgia was not well controlled; 
possible palindromic rheumatism, stable; and, recurrent skin 
pustules, etiology unknown.

In August 2008 VA x-ray studies, the Veteran's right and left 
knee were noted to have minor degenerative changes; the right 
and left ankle had mild degenerative joint disease changes; 
the visualized bony structures of the left and right wrists 
and hands appeared within normal limits; the right shoulder 
showed minor degenerative changes; the right elbow showed 
minimal early degenerative joint disease changes; and the 
visualized bony structures of the left elbow appeared within 
normal limits.

In August 2008, the Veteran underwent a VA examination for 
multiple joint pain.  The Veteran reported pain in the 
following joints: right shoulder, both elbows, both wrists, 
all fingers on both hands, both knees, and both ankles. The 
Veteran was diagnosed with fibromyalgia with multiple joint 
pain and degenerative joint disease of the right shoulder, 
elbow, knee, and ankle; and, left knee and ankle.  

The August 2008 VA examiner opined the fibromyalgia with 
multiple joint pain was less likely as not caused by or a 
result of the service/diagnosis of questionable serum 
sickness in 1990/exposure to hazardous chemicals on her job 
as a petroleum supply specialist.  The VA examiner stated she 
was unable to make a direct connection, and noted that the 
Veteran did have an acute episode of joint pain in 1990, but 
did not have joint pain on her separation examination, and 
she did not have fibromyalgia diagnosed during service.  

The August 2008 VA examiner further opined that degenerative 
joint disease of the right shoulder, right knee, left knee, 
left ankle, right ankle, and right elbow was not caused by 
the service/diagnosis of questionable serum sickness in 
1990/exposure to hazardous chemicals on her job as a 
petroleum supply specialist.  The examiner stated she was 
unable to make a direct connection, and noted the Veteran did 
not have degenerative joint disease in service.

On the question of current disability, multiple VA examiners 
have examined the Veteran, including an August 2008 VA 
examiner who conducted a physical examination and a thorough 
review of the claims file, and ultimately found that the 
Veteran's complaints of multiple joint pain are attributable 
to fibromyalgia, and degenerative joint disease.  An earlier 
June 2003 VA treatment record noted the Veteran's complaints 
of multiple joint pain and subsequent diagnosis of 
fibromyalgia.  As such, the Veteran is competently diagnosed 
with fibromyalgia with multiple joint pain and degenerative 
joint disease; therefore, the first element of service 
connection, evidence of a current disability, is met.

On the question of relationship of current disabilities to 
service, the weight of the competent evidence demonstrates 
that the Veteran's multiple joint pain, subsequently 
diagnosed as fibromyalgia with multiple joint pain and as 
degenerative joint disease, is not etiologically related to 
serum sickness or exposure to hazardous chemicals.  A Veteran 
seeking service connection must establish not only the 
existence of a present disability, but also an etiological 
connection between active service and the disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

In this case, an August 2008 VA examiner has opined that the 
Veteran's current condition is not related to service or due 
to an incident of serum sickness or exposure to 
petrochemicals as no direct connection could be made.  None 
of the medical evidence associated with the record has 
indicated the Veteran's fibromyalgia with multiple joint pain 
or degenerative joint disease is related to service.  A 
"possible" connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.

With regard to the Veteran's contention that her fibromyalgia 
with multiple joint pain and degenerative joint disease is 
related to exposure to hazardous chemicals in service, the 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render such an etiology 
opinion; therefore, her lay opinion does not constitute 
competent evidence to demonstrate nexus of currently 
diagnosed disability to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a disability manifested by multiple joint 
pain, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for multiple joint pain is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


